Citation Nr: 1726862	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  05-17 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUES

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.  In May 2009, the Veteran unfortunately died.  The appellant is his surviving spouse and substitute claimant in this case, as will be discussed below. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a rating decision of the New York, New York, VA RO.

This issue was remanded for further development by the Board in October 2008.  

The issue of entitlement to service connection for amputation of the left leg from below the knee cap has been raised by the record in a January 29, 2009, Report of Contact from the Veteran prior to his death, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action once again.  38 C.F.R. § 19.9  (b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to the adjudication of the claim on appeal. 

Prior to the Veteran's death, this issue was remanded in October 2008 in order to provide the Veteran with notification of the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  This requested notification was sent to the Veteran in December 2008.

In May 2009, the Veteran passed away.  When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000  (2016).  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

The appellant is appropriately recognized as the substitute-claimant to continue adjudication of the Veteran's appeal.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.  As noted, the Veteran died in May 2009, after initiating the appeal of this issue.  The appellant filed a motion for substitution in June 2009, within one year after the date of the Veteran's death, and the RO granted such motion on July 22, 2013, in accordance with the provisions of 38 U.S.C.A. § 5121A.  In addition, the record contains credible evidence that the appellant was married to the Veteran at the time of his death.  The appellant is a properly substituted claimant.

In October 2015, the appellant submitted a release form for private medical records from North Shore Hospital and New York Queens Hospital.  Subsequently, no requests were made for these records.  As such, this issue must be remanded in order obtain these records.  Additionally, on July 24, 2013, the appellant signed an authorization and consent to release information form for private medical records from LIJ hospital in Long Island, from Dr. Santiago and Dr. Hilepo, and from Franklin Nursing Home.  Attempts should be made to obtain these records as well.

However, it must be noted that on some of these release forms, the appellant was referencing treatment the Veteran had received for his heart condition, in connection with her cause of death claim, which was subsequently granted.  The only issue remaining now is the claim for a higher rating for diabetes, so only records from physicians who treated the Veteran for that condition are relevant.  

The appellant has written that it was a very difficult time prior to the Veteran's death, and he saw a lot of doctors, so it is difficult for her to recall the names.  To assist her, the Board would like to advise her what evidence is of record already concerning treatment for diabetes:
* Treatment Records from VA Medical Center Northport for the period from 2002 to April 2009;
* Physician's Questionnaire completed by V.S. Tivakaran, MD, in September 2004; 
* Physician's Questionnaire completed by Svetlana Fozaylova, MD, in February 2006;
* Treatment Records received from Svetlana Fozaylova, MD, in April 2006;
* Treatment Records received from F. Glasser, MD, in April 2006;
* Treatment Records received from Winthrop Hospital in April 2006;
* Physician's Questionnaire dated in September 2006 from J.C. Coman, MD;
* Treatment Records received from Jim Hilepo in November 2006;

Accordingly, the case is REMANDED for the following action:

1. Since all prior releases have expired, the appellant must complete new releases authorizing VA to request any RELEVANT private treatment records (that is - concerning treatment for diabetes). She must complete the release form in full, including dates of treatment. (The Board notes the 2015 document she submitted was incomplete).

The appellant has previously referenced there are  records at North Shore Hospital, New York Queens Hospital, LIJ hospital in Long Island, Dr. Santiago, Dr. Hilepo, and Franklin Nursing Home.  If any of these facilities or providers treated the Veteran for his diabetes, she should complete updated authorization and consent to release information forms.  If any other facility or provider treated the Veteran for diabetes (see list above of what records are already in the file) and she would like VA to consider those records as well, she should identify them and complete the release forms.

In the alternative, she can obtain the records herself and submit them.

Associate any records received, including negative responses, with the claims file.

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The appellant should be given an opportunity to respond prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

